Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, phrase “changeable in a flexible manner” (line 7) is indefinite as to the scope of “flexible manner” with respect to how the capturing direction is being changed.  For purposes of examination, this will be interpreted as “changeable by allowing rotation about the axes of all the joint units”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“imaging unit” in at least claim 1
“light output unit” in at least claim 1
“determining unit” in at least claim 1
“support unit” in at least claim 2
“detecting unit” in at least claim 2
“first mode setting unit” in at least claim 3
“detecting unit” in at least claim 4
“grasp detecting unit” in at least claim 5
“detecting unit” in at least claim 6
“first input unit” in at least claim 7
“second input unit” in at least claim 8
“second mode setting unit” in at least claim 11
“notifying unit” in at least claim 12
“detecting unit” in at least claim 13
“image detecting unit” in at least claim 14
“holding unit” in at least claim 15
“type detecting unit” in at least claim 15
“illumination-operation setting unit” in claim 16
“mode detecting unit” in claim 16
“illumination detecting unit” in claim 17
“illumination-information storage unit” in claim 17
“imaging unit” and “light output unit” in claim 19
“imaging unit” and “light output unit in claim 20

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program, per se, encompasses transitory forms of signal transmission.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 7-11, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haggerty et al. (US 2017/0078583, hereinafter “Haggerty”).
As to claim 1, Haggerty discloses a medical observation system comprising: 
an imaging unit (image sensor 380 in camera assembly 350, Fig. 66, [0217]) configured to capture an object and generates an image signal (includes an image sensor for imaging, [0293]); 
a light output unit (transparent insertion section 14, Fig.66, [0303]) configured to output illumination light in a capturing direction of the imaging unit (emits light from light sources 702A-702D, Fig.66, in the field of view of the camera assembly depending on the rotational orientation of the camera assembly, [0303]-[0304]); 
a determining unit (part of “controller”, [0304], that monitors the rotational sensor, [0304]) configured to determine a usage state of the imaging unit (determines orientational state of the camera assembly with respect to the light sources 702A-702D, [0304]); and 
an illumination controller (part of “controller”, [0304]) configured to control illumination light emitted by the light output unit based on a determination result of the determining unit (the controller increases or decreases the light source intensities depending on the relative orientations of the camera assembly and light sources, [0304]).  
As to claim 2, Haggerty further discloses a support unit (handle distal section 30, handle proximal section 16, Figs.3A,3B, [0100]) configured to hold the imaging unit and the light output unit and movably support the imaging unit and the light output unit (the light output unit 14 and camera assembly 350 are connected to handle distal section 30 ([0100]) (the camera assembly 350 connected through shaft portion 430H and main portion 430L, Figs.67,68) and thus held by it; movement of handle distal section with cause movement of the light output unit and camera assembly; additionally, handle distal section 30 is rotatable relative to handle proximal section 16, [0100]); and a detecting unit (rotational sensor, [0304]) configured to detect an angle formed between the capturing direction of the imaging unit and a previously set reference direction (rotational sensor (potentiometer) detects the angle between the field of view 700 of the camera assembly and the field of illumination of a light source(s) which is a set reference direction), wherein the determining unit is configured to determine whether the angle detected by the detecting unit falls outside a predetermined range (determines if angle is outside the angle range that indicates that the light source is an indirect light source and thus designates the light source as a light source that is emitting light into the field of view, [0304]), and the illumination controller is configured to control the illumination light emitted by the light output unit so as to be turned off or reduced when the determining unit determines falling outside the predetermined range (when determined to emit light into the field of view, the controller decreases the intensity of those light source(s)).
As to claim 4, Haggerty further discloses a camera head (camera assembly 350) including the imaging unit disposed at an inner side thereof (image sensor 380 in camera assembly 350, [0217]); and a detecting unit (rotational sensor, [0304]) configured to detect an angle formed between the capturing direction of the imaging unit and a previously set reference direction (rotational sensor (potentiometer) detects the angle between the field of view 700 of the camera assembly and the field of illumination of a light source(s) which is a set reference direction), wherein the determining unit is configured to determine whether the angle detected by the detecting unit falls outside a predetermined range (determines if angle is outside the angle range that indicates that the light source is an indirect light source and thus designates the light source as a light source that is emitting light into the field of view, [0304]), and the illumination controller is configured to control the illumination light emitted by the light output unit so as to be turned off or reduced when the determining unit determines falling outside the predetermined range (when determined to emit light into the field of view, the controller decreases the intensity of those light source(s), [0304]).
As to claim 7, Haggerty further discloses a first input unit (button 37, Fig.3B or a GUI, [0113]) configured to receive input of an operation to change an intensity of the illumination light emitted by the light output unit (“alter the brightness of the light elements”, [0113]), wherein when the first input unit receives input of the operation in a case where the determining unit determines falling outside the predetermined range, the illumination controller performs control to change the intensity of the illumination light emitted by the light output unit (“alter the brightness of the light elements”, [0113]).
	As to claim 8, Haggerty further discloses a light source device (light sources 702A-D) configured to supply the illumination light to the light output unit (supplies light to transparent insertion section 14, Fig.66); and a second input unit (button 37, Fig.3B or a GUI, [0113]) configured to receive input of a command to stop the light source device (input can alter brightness of the light sources, [0113], including turning them off, [0012]), wherein the illumination controller is configured to stop the illumination light supplied by the light source device when the second input unit receives input of a command to stop the light source device (controller in communication with input will stop the light sources, [0012]).
As to claim 9, the light source device includes: a first light source unit (any one of light sources 702A-D) configured to supply first illumination light having a first wavelength characteristic (either RGB light, white light, or other difference spectrum, [0300],[0302]); and a second light source unit (any other of the light sources 702A-D) configured to supply second illumination light having a second wavelength characteristic different from the first wavelength characteristic (either RGB, white or other different spectrum, [0300]), and the illumination controller is configured to control the second illumination light so as to be turned off or reduced when the light source device supplies at least any one of the first illumination light and the second illumination light to the light output unit in a case where the determining unit determines falling outside the predetermined range (when determined to emit light into the field of view, the controller decreases the intensity of those light source(s), [0304]).
	As to claim 10, the light source device includes a blue light source configured to emit at least blue light having a blue wavelength band (RGB and white light include at least a blue wavelength band, [0300]), and the illumination controller is configured to control the blue light so as to be turned off or reduced when the light source device supplies the blue light to the light output unit in a case where the determining unit determines falling outside the predetermined range (when determined to emit light into the field of view, the controller decreases the intensity of those light source(s), [0304]).
	As to claim 11, Haggerty further discloses a second-mode setting unit (part of the control processing circuitry, [0111]-[0113] in association with input button/GUI, [0113]) configured to set, in the medical observation system, any one of an automatic adjustment mode for performing control by the illumination controller and a manual adjustment mode that prohibits control by the illumination controller in accordance with a command input from outside (control button/GUI allows for the device to be turned off which will prohibit control by the illumination controller, [0304], or turned on for control by the illumination controller), wherein the illumination controller is configured to control the illumination light emitted by the light output unit so as to be turned off or reduced when the second-mode setting unit has set the automatic adjustment mode in the medical observation system in a case where the determining unit determines falling outside the predetermined range (when determined to emit light into the field of view, the controller decreases the intensity of those light source(s), [0304]).	
	As to claim 19, Haggerty discloses a control method implemented by a medical observation system including an imaging unit (image sensor 380 in camera assembly 350, Fig. 66, [0217]) that captures an object and generates an image signal; and a light output unit (transparent insertion section 14, Fig.66, [0303]) that outputs illumination light in a capturing direction of the imaging unit, the control method comprising: a determining step of determining a usage state of the imaging unit (part of “controller”, [0304], that monitors the rotational sensor, [0304] determines orientational state of the camera assembly with respect to the light sources 702A-702D, [0304]), and an illumination control step of controlling illumination light emitted by the light output unit based on a determination result of the determining unit (the controller increases or decreases the light source intensities depending on the relative orientations of the camera assembly and light sources, [0304]).

Claim(s) 1, 6, 13, 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovod (US 2013/0016200).
As to claim 1, Ovod discloses a medical observation system comprising: 
an imaging unit (camera head 12, including optical path 24 in endoscope 10, Fig.1) configured to capture an object and generates an image signal (video images, [0097]); 
a light output unit (light path in endoscope 10, Fig.1, not numbered) configured to output illumination light in a capturing direction of the imaging unit (light directed along path 22 at imaged target, [0098]); 
a determining unit (CCU 32, Fig.1, which includes controller 234, Fig.2, [0099]) configured to determine a usage state of the imaging unit (controller 234 determines a usage state, e.g. if there is no motion in the image ([0104])); and 
an illumination controller (controller 234) configured to control illumination light emitted by the light output unit based on a determination result of the determining unit (controller 234 decreases light source intensity to a safe level when no motion is detected, [0104]).
As to claim 6, Ovod further discloses a detecting unit (controller 234) configured to detect a distance from an object captured by the imaging unit to a distal end part of the imaging unit (detection of low/no light level (Luma) indicative of distance of object from distal end of endoscope, [0104]), wherein the determining unit is configured to determine whether a distance detected by the detecting unit is more than a predetermined value (detects if distal end is too far from the object using Luma, [0104]), and when the determining unit determines being more than the predetermined value (distance that is considered “too far”, [0104]), the illumination controller controls the illumination light emitted by the light output unit so as to be turned off or reduced (light output intensity is decreased to a safe level, [0104]).
As to claim 13, Ovod further discloses a detecting unit (controller 234) configured to detect a distance from an object captured by the imaging unit to a distal end part of the imaging unit (detection of low/no light level (Luma) indicative of distance of object from distal end of endoscope, [0104]), wherein the determining unit is configured to determine whether a distance detected by the detecting unit is less than a predetermined value (determines if distal end is too close to the object using exposure value (EV), [0103]), and when the determining unit determines being less than the predetermined value (distance that is considered “too close”, [0103]), the illumination controller controls the illumination light emitted by the light output unit so as to be turned off or reduced (light output intensity is decreased to a safe level, [0103]).
As to claim 14 further comprising an image detecting unit (controller 234) configured to detect a predetermined image pattern (detects the absence of the perimeter black (PB) normally around image, [0104]), which is previously set, from an image that corresponds to the image signal generated by the imaging unit, wherein the determining unit is configured to determine whether the image detecting unit has detected the image pattern (determines if image lacks PB, [0104]), and when the determining unit determines that the image detecting unit has detected the image pattern, the illumination controller controls the illumination light emitted by the light output unit so as to be turned off or reduced (when absence of PB is detected, light output intensity reduced to a safe level, [0104]).
As to claim 18, the illumination controller (controller 234) is configured to perform control such that the illumination light is output with a lowest value of a light intensity when control for reducing or turning off the illumination light output by the light output unit is canceled in accordance with a determination result of the determining unit (once EV method (control for reducing or turning off illumination, [0103]) is disabled, the controller implements a correlation method in which the light source output intensity is incremented from a lowest value (P_scan_min, Fig.2) to a high value in steps, Fig.2, [0038]).
As to claim 19, Ovod discloses control method implemented by a medical observation system (Fig.1) including an imaging unit (10,12, Fig.1) that captures an object and generates an image signal (video images, [0097]); and a light output unit (light path in endoscope 10, Fig.1, not numbered) that outputs illumination light in a capturing direction of the imaging unit (light directed along path 22 at imaged target, [0098]), the control method comprising: a determining step of determining a usage state of the imaging unit (CCU 32, Fig.1, includes controller 234 which determines a usage state, e.g. whether the camera is disconnected from the endoscope (when perimeter black is absent from the image) or if there is no motion in the image ([0104])), and an illumination control step of controlling illumination light emitted by the light output unit based on a determination result of the determining unit (controller 234 decreases light source intensity to a safe level when disconnection or no motion is detected, [0104]).
	As to claim 20, Ovod discloses a program (“software” executing on a controller, [0032]) causing a medical observation system including an imaging unit that captures an object and generates an image signal (video images, [0097]) and a light output unit (light path in endoscope 10, Fig.1, not numbered) that outputs illumination light in a capturing direction of the imaging unit (light directed along path 22 at imaged target, [0098]) to execute: a determining step of determining a usage state of the imaging unit (CCU 32, Fig.1, includes controller 234 which determines a usage state, e.g. whether the camera is disconnected from the endoscope (when perimeter black is absent from the image) or if there is no motion in the image ([0104])); and an illumination control step of controlling illumination light emitted by the light output unit based on a determination result of the determining unit (controller 234 decreases light source intensity to a safe level when disconnection or no motion is detected, [0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. (US 2017/0078583, hereinafter “Haggerty”) in view of Kobayashi (US 2011/0015528).
Haggerty, as set forth above with respect to claim 1, uses a display or GUI for displaying the obtained images (e.g. [0330]) but fails to disclose a notifying unit configured to make a notification that the illumination controller controls the illumination light so as to be turned off or reduced.  However, Kobayashi teaches, in the medical imaging art, and in a similar apparatus that controls the illumination in accordance with a usage state (e.g. [0066]-[0067]), to provide a message (notification) on the display that indicates that the intensity of the illumination light is being limited ([0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Haggerty system with the capability to notify a user on the display monitor of the functioning of the system, and in particular, of the illuminating state of the light sources when they are being reduced or turned off, as taught by Kobayashi, in order to provide the predictable result of notifying a user about functioning of the system that might not be readily recognizable by the user without such notification.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovod (US 2013/0016200) in view of Kobayashi (US 2011/0015528).
Ovod, as set forth above with respect to claim 1, uses a display for displaying the obtained images (e.g. display 36, [0098]) but fails to disclose a notifying unit configured to make a notification that the illumination controller controls the illumination light so as to be turned off or reduced.  However, Kobayashi teaches, in the medical imaging art, and in a similar apparatus that controls the illumination in accordance with a usage state (e.g. [0066]-[0067]), to provide a message (notification) on the display that indicates that the intensity of the illumination light is being limited ([0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Ovod system with the capability to notify a user on the display monitor of the functioning of the system, and in particular, of the illuminating state of the light sources when they are being reduced or turned off, as taught by Kobayashi, in order to provide the predictable result of notifying a user about functioning of the system that might not be readily recognizable by the user without such notification.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. (US 2017/0078583, hereinafter “Haggerty”) in view of Hart et al. (US 2010/0019170, hereinafter “Hart”).
Haggerty discloses the method as set forth above with respect to claim 19 wherein the control and processing is implemented by electronic components (e.g. [0111]) and that the system includes software ([0103]).  However, Haggerty does not explicitly disclose how the control processes and system processing is implemented.  Hart teaches what is conventionally known in the art: systems, devices methods and processes can be realized in hardware, software or any combination of these for control, data acquisition and data processing (see [0193]).  Since Haggerty does not explicitly disclose how the control processes are realized, and these processes would have to either be implemented by hardware, software or a combination of these, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implement the control processes of Haggerty using software (program) as an obvious alternative equivalent technique for implementing a control process.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references listed on the PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795